04/08/2020



                                                                                Case Number: DA 19-0343
            IN THE SUPREME COURT OF THE STATE OF MONTANA
                     Supreme Court Cause No. DA 19-0343

ROBERT DANNELS,

       Plaintiff/Appellee,
                                             GRANT OF WITHDRAWAL
       v.                                        OF COUNSEL

BNSF RAILWAY COMPANY,

       Defendant/Appellant.


      Pursuant to Montana Rule of Appellate Procedure 10(1)(c), Appellant BNSF

Railway Company’s motion for the withdrawal of Robert J. Phillips of Garlington,

Lohn & Robinson, PLLP, and the substitution of Jeff Hedger of Hedger Friend,

P.L.L.C., as counsel of record for BNSF is GRANTED.




                                       1
                                                                     Electronically signed by:
                                                                           Mike McGrath
                                                              Chief Justice, Montana Supreme Court
                                                                            April 8 2020